UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-8035


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SAMUEL LOWE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:10-cr-00132-MSD-DEM-2; 4:12-cv-00093-MSD)


Submitted:   February 27, 2014            Decided:   March 5, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Samuel Lowe, Appellant Pro Se.       Laura Pellatiro Tayman,
Assistant United States Attorney, Kristine Elizabeth Wolfe,
OFFICE OF THE UNITED STATES ATTORNEY, Newport News, Virginia,
for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Samuel Lowe seeks to appeal the district court’s order

dismissing as untimely and without merit his 28 U.S.C. § 2255

(2012) motion.           The order is not appealable unless a circuit

justice    or    judge    issues   a   certificate        of    appealability.        28

U.S.C. § 2253(c)(1)(B) (2012).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2012).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating          that   reasonable    jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El     v.    Cockrell,     537    U.S.   322,   336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                        Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Lowe has not made the requisite showing.                        Accordingly, we

deny    Lowe’s     motion    for   a    certificate        of    appealability       and

dismiss the appeal.         We dispense with oral argument because the

facts    and    legal    contentions        are   adequately     presented      in   the



                                             2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3